


Exhibit 10.15


FOURTH AMENDMENT TO THE
PNM RESOURCES, INC.
OFFICER LIFE INSURANCE PLAN
 
Effective January 1, 2004, PNM Resources, Inc. established the PNM Resources,
Inc. Officer Life Insurance Plan (the “Plan”).  The Plan was subsequently
amended on three previous occasions.  The purpose of this Fourth Amendment is to
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986
(the “Code”).  Section 409A of the Code became applicable to the Plan as of
January 1, 2005.  The Plan has been and shall continue to be administered in
good faith compliance with the requirements of Section 409A from January 1, 2005
through December 31, 2008.
 
1.           Except as noted below, this Fourth Amendment shall be effective as
of January 1, 2009.
 
2.           This Fourth Amendment amends only the provisions of the Plan as
noted below, and those provisions not expressly amended shall be considered in
full force and effect.  Notwithstanding the foregoing, this Fourth Amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Fourth Amendment.
 
3.           Section 3.4 (Condition to Participation) of the Plan is hereby
amended and restated in its entirety to read as follows:
 
3.4           Condition to Participation.  As a condition of participation in
the Plan, an eligible employee (including an Officer) must take all action
required by the Plan Administrator as a condition to participating in the Plan,
including taking a physical examination and such other steps as may be required
as a condition to the Company’s purchase of a Policy on the life of the
Participant.  The Plan Administrator shall determine the effective date of an
eligible employee’s participation in the Plan.  In no event will an employee
become a Participant in the Plan prior to
 

--------------------------------------------------------------------------------


the issuance of a Policy on the employee’s life.  If an employee is not
insurable at standard rates, the employee will be excluded from participation in
the Plan. If an employee is excluded, the Company, in the exercise of its
discretion, may make alternative arrangements which shall be provided pursuant
to a separate written agreement which complies in all respects with Section 409A
of the Internal Revenue Code.
 
IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
as of this 21st day of November, 2008.
 
PNM RESOURCES, INC.
 
 
 
By: /s/ Alice A. Cobb       
                                                                                                          
Its: SVP, Chief Administrative Officer

 
  2
 

--------------------------------------------------------------------------------

 
